


                                                                
EXHIBIT 10.26
 
 
 
 
 
Loan No. RI0218T03

  


REVOLVING CREDIT SUPPLEMENT
Letter of Credit




THIS SUPPLEMENT to the Master Loan Agreement dated August 21, 2012 (the “MLA”),
is entered into as of April 17, 2013 between FARM CREDIT SERVICES OF AMERICA,
PCA (“Lead Lender”) and Lincolnway Energy, LLC, Nevada, Iowa (the “Company”).


SECTION 1.    The Revolving Credit Facility. On the terms and conditions set
forth in the MLA and this Supplement, Lead Lender agrees to make loans to the
Company during the period set forth below in an aggregate principal amount not
to exceed $3,200,000.00 at any one time outstanding (the “Commitment”). Within
the limits of the Commitment, the Company may borrow, repay and reborrow.


SECTION 2.    Purpose. The purpose of the Commitment is to allow the Company to
open an irrevocable letter of credit (“Letter of Credit”) for its account. The
Letter of Credit will be issued within a reasonable period of time after Agent's
(as that term is defined in the MLA) receipt of a duly completed and executed
copy of Agent's then current form of Application and Reimbursement Agreement or,
if applicable, in accordance with the terms of any CoTrade Agreement between the
parties. Any draw under the Letter of Credit issued hereunder shall be deemed a
loan under the Commitment and shall be repaid in accordance with this
Supplement. The Letter of Credit must be in form and content acceptable to Agent
and must expire no later than the maturity date of the Commitment.


SECTION 3.    Term. The term of the Commitment shall be from the date hereof, up
to and including December 1, 2015, or such later date as Agent may, in its sole
discretion, authorize in writing. Notwithstanding the foregoing, the Commitment
shall be renewed for an additional year only if, on or before the last day of
the term (the "Expiration Date"), Agent provides to the Company a written notice
of renewal for an additional year (a "Renewal Notice"). If on or before the
Expiration Date, Agent grants a short-term extension of the Commitment, the
Commitment shall be renewed for an additional year only if Agent provides to the
Company a Renewal Notice on or before such extended expiration date. All annual
renewals shall be measured from, and effective as of, the same day as the
Expiration Date in any year.


SECTION 4.    Interest. The Company agrees to pay interest on the unpaid balance
of the loan(s) in accordance with the following interest rate:


One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest 1/100th and
adjusted for reserves required on “Eurocurrency Liabilities” [as hereinafter
defined] for banks subject to “FRB Regulation D” [as hereinafter defined] or
required by any other federal law or regulation) per annum equal at all times
to 4.00% above the rate quoted by the British Bankers Association (the “BBA”) at
11:00 a.m. London time for the offering of one (1)-month U.S. dollars deposits,
as published by Bloomberg or another major information vendor listed on BBA's
official website on the first “U.S. Banking Day” (as hereinafter defined) in
each week, with such rate to change weekly on such day. The rate shall be reset
automatically, without the necessity of notice being provided to the Company or
any other party, on the first “U.S. Banking Day” of each succeeding week, and
each change in the rate shall

E-75

--------------------------------------------------------------------------------

Revolving Credit Supplement Letter of Credit RI0218T03
LINCOLNWAY ENERGY, LLC
Nevada, Iowa

be applicable to all balances subject to this option. Information about the
then-current rate shall be made available upon telephonic request. For purposes
hereof: (1) “U.S. Banking Day” shall mean a day on which Agent is open for
business and banks are open for business in New York, New York;
(2) “Eurocurrency Liabilities” shall have the meaning as set forth in “FRB
Regulation D”; and (3) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.


Interest shall be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and shall be payable
monthly in arrears by the 20th day of the following month or on such other day
in such month as Agent shall require in a written notice to the Company.


SECTION 5.    Promissory Note. The Company promises to repay the unpaid
principal balance of the loans on the last day of the term of the Commitment. In
addition to the above, the Company promises to pay interest on the unpaid
principal balance of the loans at the times and in accordance with the
provisions set forth in Section 4 hereof.


SECTION 6.    Security. The Company's obligations hereunder and, to the extent
related hereto, under the MLA, including without limitation any future advances
under any existing mortgage or deed of trust, shall be secured as provided in
the Security Section of the MLA.




IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.


FARM CREDIT SERVICES OF
AMERICA, PCA
 
 
 
By: /s/ Kathryn Frahm
By: /s/ Kim Supercynski
 
Title: VP Commercial Lender
Title: CFO






E-76